Citation Nr: 1450486	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  10-27 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for temporomandibular joint disease (TMJ).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel
INTRODUCTION

The Veteran served on active duty from July 1995 to June 1999.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.   

The Veteran testified before the undersigned in August 2014.  A copy of the transcript is of record. 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that she currently suffers from a back disability stemming from a fall that occurred in a basic training obstacle course.  She asserts that her TMJ is related to blunt force trauma to the right side of her face.  The Veteran testified at her August 2014 BVA hearing that as she was getting ready to deploy to the big island in Hawaii one of her friends thought it would be funny to try and tackle her and his head hit her in the jaw.  She acknowledges that she did not seek treatment following this incident.  See BVA Hearing Transcript (T.) at 6.

Service treatment records reflect that the Veteran sought treatment in September 1995 after falling and landing on her back.  She was diagnosed with a contusion of the low back.  A December 2009 statement from a fellow service member attests that the Veteran was hit in the jaw during service.  An April 1999 separation examination reflects a normal clinical evaluation of her spine, head, face and mouth. 

The post-service medical evidence includes VA treatment records which reflect current diagnoses of a back disability and TMJ.  The Board notes that in addition to her back injury in service, the post-service evidence reflects that the Veteran has sought treatment for her back following injuries associated with rugby.  She has subsequently undergone back surgery.  The Veteran asserts that she has suffered from back pain and TMJ since her injuries in service.  The Veteran has not been afforded a complete VA examination regarding her TMJ.  

Although the Veteran failed to appear at January 2014 and March 2014 VA examinations scheduled to evaluate her spine, she provided sufficient excuses at her August 2014 BVA hearing for her absences.  

In light of the evidence, the Veteran should be afforded VA examinations to determine the nature and etiology of her back disability and TMJ.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).     

While on Remand any additional VA and private treatment records should be associated with the claims file.  The Veteran testified that she has received dental treatment through the VA.  These records are not associated with her virtual record.   The Veteran specifically asked the BVA to attempt to obtain these dental records on her behalf.  See BVA Hearing T. at 7-8. 

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for her claimed disabilities.  After securing any necessary authorization from her, obtain all identified treatment records.  In order to expedite the case, the Veteran may wish to submit all of these records to the RO/AMC.   
Regardless of whether the Veteran responds all outstanding VA treatment records (including dental records from the Denver VAMC from January 1999 to the present) should be obtained.

2.  Following the development in Remand paragraph 1, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of her back disability and its relationship, if any, to her military service, or any incident thereof, including a fall in basic training.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that her back disability had its clinical onset during the Veteran's active duty service or within one year of service discharge, or is otherwise etiologically related to her active service. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  Following the development in Remand paragraph 1, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of her TMJ disability and its relationship, if any, to her military service, or any incident thereof, including a blow to her face by a fellow service members head.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such the examination, and the examiner must indicate that such review occurred.  

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50% probability) that her TMJ disability had its clinical onset during the Veteran's active duty service or is otherwise etiologically related to her active service, to include a blow to her face by a fellow service member.  For purposes of this opinion that VA examiner should presume that the Veteran was hit in the face by a fellow service member's head. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

4.  After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



